Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  142141 & (61)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                     Alton Thomas Davis,
                                                                                                                        Justices

  In re CONTEMPT OF WAYNE COUNTY                                   SC: 142141
  CLERK.                                                           COA: 300515
                                                                   Wayne CC: 10-010795-CZ
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 5, 2010 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 22, 2010                   _________________________________________
         d1215                                                                Clerk